276 F.2d 955
TRAVELERS INDEMNITY COMPANY, a Connecticut corporation, Appellant,v.MILLER MANUFACTURING COMPANY, a Michigan corporation, Appellee.
No. 14173.
United States Court of Appeals Sixth Circuit.
April 8, 1960.

Mansfield, DeWitt & Sulzbach, Detroit, Mich., for appellant.
Markle & Markle, Detroit, Mich., for appellee.
Before CECIL, WEICK and O'SULLIVAN, Circuit Judges.
PER CURIAM.


1
The motion of appellee to dismiss the appeal from an order of the District Court granting separate trials of the issues raised by the complaint and the third-party complaint is hereby granted on the ground that the order sought to be reviewed is not a final appealable order, but is an interlocutory order relating to a collateral matter not involving an extraordinary situation.  Kowalski, v. Holden, 6 Cir., 1960, 276 F.2d 359; McPherson v. Hoffman, 6 Cir., 1960, 275 F.2d 466 and Regec v. Thornton, 6 Cir., 1960, 275 F.2d 801.